         Case 1:18-cv-07345-JSR Document 29 Filed 02/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  STEVE SANDS,

                        Plaintiff,                   Case No. 18-cv-07345 (JSR)

         -against-                                   ECF Case

  CBS INTERACTIVE INC.,

                        Defendant.


            DEFENDANT CBS INTERACTIVE INC.’S NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law, the

Declaration of Eleanor M. Lackman, dated February 6, 2019, and exhibits annexed thereto, and all

prior pleadings and proceedings herein, defendant CBS Interactive Inc. (“CBSi”), by its attorneys,

Cowan, DeBaets, Abrahams & Sheppard LLP, will move this Court at the United States District

Court, Southern District of New York, 500 Pearl Street, Courtroom 14B, New York, New York,

before the Honorable Jed S. Rakoff, on a date and time to be designated by the Court, for an order

granting CBSi leave to amend and to supplement its answer filed on September 18, 2018, and for

such other and further relief as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order, dated January

29, 2019, answering papers, if any, must be served by February 13, 2019.




                                                1
        Case 1:18-cv-07345-JSR Document 29 Filed 02/06/19 Page 2 of 2



                                   Respectfully submitted,

Dated: February 6, 2019            COWAN, DEBAETS, ABRAHAMS &
       New York, New York          SHEPPARD LLP

                                   By:    /s/ Eleanor M. Lackman
                                          Eleanor M. Lackman
                                          Lindsay R. Edelstein
                                          Sara Gates
                                          41 Madison Avenue, 38th Floor
                                          New York, New York 10010
                                          Tel.: (212) 974-7474
                                          Fax: (212) 974-8474
                                          ELackman@cdas.com
                                          LEdelstein@cdas.com
                                          SGates@cdas.com

                                   Attorneys for Defendant CBS Interactive Inc.




                                      2
